Mr. Parsons Sollicitor for the Complainants moved that the Order made in this Cause on the Twenty Sixth Day of July last might be discharged and the said Complainant’s Bill retained as to the Defendants the Executrix and. Executors of Rice Price. The Court on hearing Counsel on Behalf of the Defendants, did order that the said Bill do stand absolute.
On Motion of Mr. Parsons on Behalf of the Complainants suggesting that .the Defendant Cholmondeley Dering had in his Answer referred to several Letters or Extracts of Letters, which by his said Answer he swore were therewith filed and upon reading the said Answer, and being informed by the Register that no such Extracts were filed therewith, It is Ordered that the said Cholmondeley Dering .do on or before the Twenty Second Day of this Instant shew Cause why he should not be attached and answer such Interrogatories as may be exhibited and administred to him on Behalf of the said Complainant, relative to the said Letters and Extracts of Letters said to be filed with his Answer and not filed therewith.
John Troup Register in Chancery